This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3         Plaintiff-Appellee,

 4 v.                                                                   No. A-1-CA-37316

 5 RUBEN SOLIS ANDERSON,

 6         Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Daniel A. Bryant, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 C. David Henderson, Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}      Defendant appeals from the district court’s order denying his motion to dismiss

19 the fugitive complaint. This Court’s calendar notice proposed summary dismissal on

20 the basis that the district court’s order denying the motion to dismiss the fugitive
 1 complaint is not a final, appealable order. Defense counsel filed a memorandum in

 2 support of summary dismissal conceding that the order is not final. [MIS 1] Defense

 3 counsel states that to the extent Defendant argued that the challenged order improperly

 4 deprived him of his liberty, proceedings to obtain his release continued after the notice

 5 of appeal was filed. [MIS 2] Defense counsel further indicates that to his knowledge,

 6 Defendant’s release was obtained, providing the remedy sought on appeal and

 7 rendering the issues raised in the docketing statement moot. [MIS 1] Accordingly, for

 8 these reasons, and those stated in the notice of proposed disposition, we dismiss the

 9 appeal.

10   {2}   IT IS SO ORDERED.


11
12                                          LINDA M. VANZI, Chief Judge

13 WE CONCUR:



14
15 M. MONICA ZAMORA, Judge


16
17 JENNIFER L. ATTREP, Judge




                                               2